Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 9, 2014

                                     No. 04-14-00313-CV

                                IN THE INTEREST OF M.H.,

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009-CI-15779
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                        ORDER
        Appellee’s motion for an extension of time to file a response to the motion for rehearing
is granted. We order the response due July 21, 2014.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court